Citation Nr: 0203614	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a low back injury, 
status/post laminectomy and fusion.

2. Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he has 
verified active service from December 1974 to October 1981, 
and prior active service of thirteen years and nineteen days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO denied entitlement to service 
connection for a low back disorder, and granted entitlement 
to service connection for bilateral hearing loss with 
assignment of a noncompensable evaluation effective February 
23, 1999, the date of claim.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 2000, a transcript of which has been 
associated with the claims file.

In November 2000 the RO denied entitlement to service 
connection for sinusitis.  In March 2001 the veteran filed a 
notice of disagreement with the above denial.  The RO issued 
a statement of the case in October 2001.  The veteran did not 
file a substantive appeal as to the denial of service 
connection for sinusitis and this claim is not considered 
part of the current appellate review.


FINDINGS OF FACT

l. There is no probative, competent medical evidence of 
record linking any current back disorder, including a 
laminectomy and lumbar fusion, to service on any basis.

2 Private audiological examination in 1996 showed pure tone 
thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 56 decibels in the veteran's service-
connected left ear with a speech recognition of 92 percent 
and 49 decibels in his service-connected right ear with 
speech recognition of 96 percent, corresponding to Level I 
hearing in each ear.

3 VA audiological examination in 1999 showed pure tone 
thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 53 decibels in the veteran's service-
connected left ear with a speech recognition of 96 percent 
and 45 decibels in his service-connected right ear with 
speech recognition of 98 percent, corresponding to Level I 
hearing in each ear.

4 VA audiological examination in 2000 showed pure tone 
thresholds in the veteran's service-connected left ear 
that averaged 54 decibels with a speech recognition of 100 
percent and that averaged 46 decibels in his service-
connected right ear with a speech recognition of 100 
percent, corresponding to Level I hearing in each ear.


CONCLUSIONS OF LAW

1. A low back injury, status/post laminectomy and fusion was 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106, 5107 (West Supp. 2001)); 38 
C.F.R. §§ 3.102, 3.303 (2001).

2. The schedular criteria for an initial (compensable) 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998), prior to 
June 10, 1999; 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100 
(2001), effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Before addressing the issue on appeal, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

For the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The August and September 1999 VA examinations 
described below fulfill that requirement. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statements of the case (SSOC), issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board, therefore, believes that appropriate notice has been 
given in this matter.  

The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOCs clarified what 
evidence would be required to establish service connection 
for a back injury and an initial compensable evaluation for 
bilateral hearing loss.  The veteran responded to the RO 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Further, in an April 2001 letter, the RO advised the veteran 
of the VCAA and its effect on his claims, and again advised 
him of the types of evidence that he should submit in support 
of his claims.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

The United States Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  


When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


Factual Background

When the veteran was examined for enlistment into service in 
December 1962, pertinent back and left and right ear 
complaints or findings were not shown.  His hearing was 
15/15, bilaterally, for the whispered voice test.

Service medical records reveal that, in September 1973, the 
veteran reported that his back hurt and complained of muscle 
strain from lifting and falling while wrestling.  Heat and 
Robaxin were prescribed; a back disorder was not diagnosed,

In December 1977, the veteran was seen in the clinic for 
complaints of low back pain for three days.  The record 
indicates that he had a recurring history of back pain that, 
he claimed, was for seven years.  His constant pain was 
centered directly on the lower lumbar region near the 
vertebra.  No trauma was evidenced.  Spasm evidently noted on 
bending and the assessment was chronic low back pain.  Daily 
heat was recommended.

An April 1979 clinical record entry indicates that the 
veteran was seen for complaints of low back pain.  He was 
lifting heavy weights when he initially strained his back and 
the pain worsened.  It was noted that the veteran had a 
history of back strain.   On examination there was no 
evidence of trauma and no spinal pain on palpation or 
percussion.  There was pain in the mid-lumbar area that 
radiated to each side of the spine in the muscle and with 
deep flexion to the hips.  The clinical impression was muscle 
strain.  Bed rest for one day, heat and Robaxin were 
prescribed.

On a report of medical history completed in August 1981, when 
examined for retirement, the veteran checked yes to having 
recurrent back pain and hearing loss; the examiner noted 
chronic low back pain and right ear high frequency hearing 
loss secondary to noise damage.  When examined that same day, 
a musculoskeletal abnormality was not reported, but chronic 
low back pain and right ear high frequency hearing loss were 
noted.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
45
60
LEFT
20
20
20
20
25

Post service, private medical records, dated from 1984 to 
2000, indicate that, in June 1985, the veteran was seen at 
the Fallon Urgent Care Diagnostic Clinic (hereinafter 
referred to as the "Fallon Clinic") for complaints of low 
back pain for months.  He was observed to have pain of the L-
S1 joint; neurological examination was normal.  The 
assessment was low back pain.  In January 1988, he was seen 
again for complaints of radiating low back pain that was 
sharp and constant.  The assessment was a need to rule out a 
ruptured disc.  In February, the veteran complained of low 
back pain and difficulty walking.  He denied having a back 
injury.  

According to records dated in January and February 1988 from 
JSD, MD, a neurosurgeon, the veteran, who worked as a 
custodian, was seen for complaints of low back pain that 
radiated down his legs that he had for about the past four 
weeks after some heavy lifting.  He had no numbness or 
tingling or any difficulty with bladder control or any 
history of back surgery.  A lumbar computer tomography (CT) 
showed L4-5 bulging disc and a lateral recess stenosis at L4-
5.  The record shows that a lumbosacral series performed at 
the time of examination was essentially normal.  The clinical 
impression was lumbar radiculopathy, bilateral, secondary 
most likely to the stenotic picture at L4-5.  In February 
1988, the doctor noted that the veteran was considerably 
better. 

In June 1990, the veteran was seen at the Fallon Clinic for 
complaints of persistent back pain.  It was noted that he was 
employed by a school system, recently moved many file 
cabinets and desks and developed persistent back pain.  The 
pain traveled down both legs and was unbearable.  The 
impression was low back pain, greater than two months with 
numbness in the feet.  A CT image was recommended.  

An August 1990 report from GFS, MD, a vascular surgeon, 
indicates that the veteran was seen for bilateral leg pain.  
The report reflects that approximately four years earlier the 
veteran had severe lower back, thigh and calf aching pain and 
was evaluated by a neurosurgeon.  He had a CT scan that 
showed discogenic disease that was treated with bed rest, 
Motrin and aspirin.  The veteran recovered, was doing well 
and performing heavy work until February 1990, when he 
developed recurrent low back pain followed by progressive 
radiating pain down both thighs and calves.  The physician 
opined that the veteran most likely had spinal stenosis or 
some other discogenic disorder or sciatica and further tests 
and evaluation were recommended.

The veteran completed a State Industrial Insurance System 
(SIIS) claim form in August 1990.  He indicated that he was a 
high school maintenance custodian and that, in June 1990, he 
sustained a ruptured disc in his lower back when he moved 
heavy file cabinets and desks in and out of classrooms.

Records from JRW, MD, a neurosurgeon, indicate that the 
veteran was initially seen in September 1990.  It was noted 
that he was previously seen by a physician a number of years 
ago for some back problems.  The veteran reported that it was 
four years earlier.  He had muscle pain in his back that 
improved and became better.  His current progressive problem 
developed during the summer while walking.  The clinical 
assessment was spinal stenosis, probably L4-3

Records from RWB, MD, a neurosurgeon, dated from October 1990 
to June 1999, indicate that the veteran was initially 
examined in October 1990 at the request of Dr. JRW.  The 
veteran had a long history of back pain, dating to at least 4 
years earlier.  He had some minimal intermittent pain but, 
earlier in the summer, developed increased pain.  The record 
reveals that the veteran was injured on July 20, 1990.  Dr. 
RWB found decompression was absolutely indicated.

Private medical records document that, in October 1990, the 
veteran underwent a bilateral laminectomy, L4-5 with medial 
facetectomy and removal of the L4-5 disk from the right side.  
The diagnosis was spinal stenosis and herniated L4-5 disk 
with bilateral L5 radiculopathy. 

Records from Dr. RWB reveal that the veteran continued to 
have back pain and, in June 1991, underwent a complete 
laminectomy of L4.  

According to a December 1992 report for SIIS prepared by CEH, 
MD, and JR, MD, the veteran injured his back on August 28, 
1990 while in the course of performing his job as a 
maintenance worker for the school system.  He was moving 
furniture and felt lower bilateral leg numbness.  There was 
lower back pain and he underwent a laminectomy and then a 
lumbar fusion.  The veteran was retired medically from his 
job with the school system.  The diagnoses were chronic low 
back pain and status post multiple laminectomy and fusion L4-
5 with internal fixation.  The physicians concluded that the 
veteran had good function and minimal pain, and his symptoms 
did not warrant further surgical intervention.   

The veteran continued to have low back pain and, according to 
an August 1993 private hospital discharge record, underwent 
removal of his hardware and inspection of a fusion mass and 
refusion of the L3 to the sacrum with interpediculates 
fixation.

According to a March 1994 report from Excel Spine 
Rehabilitation Center, the veteran was injured on September 
19, 1990 while working as a custodian/maintenance worker for 
a local high school.  He was subsequently diagnosed as having 
sustained a low back injury that he believed was brought on 
during May 1990 cleaning, that involved heavy cleaning, 
lifting and moving furniture.  Approximately one month later, 
he developed foot and leg numbness that continued when he 
returned to work.  His regular physician referred him to a 
vascular surgeon who diagnosed the veteran with suspected 
disc herniation.

In September 1994, the veteran was hospitalized and underwent 
removal of his lumbosacral spine hardware and inspection of 
the fusion mass.  It appeared that he had a solid fusion.

Records from EFH, MD, dated from 1996 to 2000, also show 
treatment for a low back condition.

According to an August 1996 private audiology report, 
audiogram findings, in pure tone thresholds, in decibels, 
were apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
70
LEFT
20
22
50
75
75

Speech discrimination scores were 96 percent in the right ear 
and 92 percent in the left ear.  

The veteran underwent VA audiometric examination in August 
1999.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
70
LEFT
10
25
45
65
75

Puretone average, for the right ear was 45 decibels and 53 
decibels for the left ear.  Speech recognition scores on the 
Maryland CNC word lists were 98 percent in the right ear and 
96 percent in the left ear.   The diagnosis was bilateral 
mild to moderate-severe sloping sensorineural loss at and 
above 2000 Hertz.  Word recognition scores were considered 
good.  The veteran wore hearing aids.  An August 1999 VA 
examination report for ear disease included a diagnosis of 
hearing loss following exposure to jet noises.

A September 1999 VA orthopedic examination report includes 
the veteran's history of training as an aircraft mechanic.  
It was noted that when he was in Vietnam in 1963 he was 
required to carry big, heavy bridles on aircraft carriers and 
climb up and down ladders while carrying the equipment that, 
he believed, injured his back.  His history of back surgery 
was noted and that the veteran still experienced constant low 
back pain, with weakness, stiffness and fatigability.  He had 
daily flare-ups and was physically limited.  The diagnosis 
was status post laminectomy and fusion with decreased range 
of motion and chronic low back pain.

At his May 2000 personal hearing at the RO, the veteran 
testified that he had injured his back in active service 
while stationed on an aircraft carrier when he carried old 
heavy bridles that weighed between 85 and 300 pounds.  
Between 1981 and 1990, he experienced constant low back pain 
that was nearly unbearable.  His private physician, Dr. JR 
administered injections for back pain.  He underwent four 
back surgeries but still experienced back pain and was told 
nothing more can be done to alleviate his pain.  

Post service, the veteran worked for a local school system 
doing building maintenance and custodial work that did not 
involve anything (moving) heavy.  The veteran testified that 
his hearing loss had worsened since VA last examined him.

In August 2000, the veteran underwent a VA audiology 
examination.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
60
65
LEFT
10
25
45
70
75

Speech recognition scores were 100 percent bilaterally.


Criteria & Analysis

Service Connection

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  " Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability. " Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone.  "Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a low back injury, status post laminectomy and 
fusion.  Although the evidence shows that the veteran 
underwent a laminectomy 1990, lumbar fusion in 1991 and two 
additional back surgeries, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  See Boyer v. West, 210 F.3d 
at 1353.  

On the other hand, the record reflects that, although the 
veteran was treated in service for back pain and muscle 
strain, when examined for separation from service in 1981, 
only chronic back pain was noted; a back abnormality was not 
described and the first post-service evidence of record of a 
back disorder is from 1985, more than 6 years after the 
veteran's separation from service.  More importantly, post 
service private treatment records show that treating 
physicians attributed the veteran's back disorder to a work-
related injury in approximately 1990, based on a history 
provided by the veteran.  

The June 1990 Fallon Clinic record and the veteran's August 
1990 SIIS claim both describe a June 1990 injury that 
occurred when he moved file cabinets and developed back pain, 
and the March 1994 Excel Spine Rehabilitation Center record 
documents a September 1990 injury that started in June 1990.  


The December 1992 medical report for SIIS describes an August 
1990 work injury and Dr. RWB's October 1990 record indicates 
that the veteran was injured in July 1990.  Dr. GFS's records 
indicate that the veteran's back pain started in February 
1990 and Dr. JRW's records indicate a four-year history of 
back pain that improved with a current problem that developed 
during the summer.  

In short, no medical opinion or other medical evidence 
relating the veteran's laminectomy and fusion to service or 
any incident of service has been presented.

The veteran has maintained that he injured his back in 
service while carrying heavy equipment across the deck of the 
aircraft carrier to which he was assigned and that he always 
had low back pain, but the medical evidence of record does 
not support his contentions.  See Mercado-Martinez, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"(citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  

In fact, the service medical records do not indicate that the 
veteran had a diagnosed back disorder in service.  Moreover, 
the post-service medical evidence reflects that the veteran 
repeatedly told physicians that his 1985 episode of back pain 
resolved and his 1990 problem occurred as a result of working 
as a school custodian.  

Additionally, as noted above, the veteran filed for state 
compensation disability benefits based on a work-related back 
injury that occurred in June 1990.  Not one medical record 
reflects that the veteran ever described a history of back 
pain that started in active service or that a treating 
physician ever associated the veteran's currently diagnosed 
back disorder with active service.   

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a back disorder linked to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, as it has not been shown that the veteran's low 
back injury, status/post laminectomy and fusion, is related 
to service or a service-connected disability, or was 
manifested within the applicable presumption period after 
service, service connection for a back injury status/post 
laminectomy and fusion must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.  The Board has considered the 
doctrine of the benefit of the doubt, both pre-and post-VCAA, 
but the evidence is not so evenly balanced as to raise a 
reasonable doubt in this case.  38 U.S.C.A. § 5107(b) (old 
and new version).


Initial compensable evaluation 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2001), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  
If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no- 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
1999.  At the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87 (2000)).  Because the veteran's appeal was filed 
prior to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  




However, pursuant to Rhodan v. West, 12 Vet. App. 55, 57 
(1998), the old rating criteria are for application previous 
to the effective date of the change and both the old and new 
rating criteria are for consideration as of the effective 
date of the regulatory change, June 10, 1999.

The Board notes that the RO evaluated the veteran's claim 
under the new and old regulations in its rating decision 
dated October 1999.  In March and October 2001, the RO 
evaluated the veteran's claim under the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action and did not choose to do so.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran's statements regarding the effect that the 
service-connected bilateral ear hearing loss has had on his 
life have been noted.  In evaluating service-connected 
hearing impairment; however, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  The veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (effective June 10, 1999). 
In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 
3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic Codes 6100, 
6101 (prior to June 10, 1999) and 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (effective June 10, 1999).

The 1996 private audiometric findings revealed a left ear 
pure tone threshold average of 56 decibels with a speech 
recognition score of 92 percent and a right ear pure tone 
threshold average of 49 decibels with a speech recognition 
score of 96 percent.  Under the old and new regulations, 
these findings are consistent with Level I hearing in the 
service-connected left and right ears.  Level I hearing in 
the service-connected left and right ears corresponds to the 
currently assigned noncompensable evaluation under Diagnostic 
Code 6100.

The 1999 VA audiometric findings revealed a left ear pure 
tone threshold average of 53 decibels with a speech 
recognition score of 96 percent and a right ear pure tone 
threshold average of 45 decibels with a speech recognition 
score of 98 percent.  Under the old and new regulations, 
these findings are consistent with Level I hearing in the 
service-connected left and right ears.  Findings obtained at 
the time of the 2000 VA examination showed pure tone air 
conduction threshold average, in decibels, for the veteran's 
left ear was 54 decibels with speech recognition ability of 
100 percent and a right ear pure tone threshold average of 46 
decibels with a speech recognition ability of 100 percent.  

These findings are consistent with Level I hearing for the 
service-connected bilateral hearing loss under the old and 
new regulations.  Based upon this evidence, a rating in 
excess of the 0 percent is not warranted under the rating 
criteria in effect prior to and after June 10, 1999.  See 
Table VII, 38 C.F.R. § 4.85 (1998), prior to June 10, 1999 
and 38 C.F.R. §§ 4.85-4.87, effective June 10, 1999.  Level I 
hearing in the service-connected left and right ear 
corresponds to the currently assigned noncompensable 
evaluation under Diagnostic Code 6100.  Accordingly, the 
Board concludes that a higher evaluation for the veteran's 
service-connected bilateral hearing loss is not shown to be 
warranted under the rating criteria in effect prior to June 
10, 1999 and the criteria effective on June 10, 1999.  As the 
Board has determined that an initial compensable evaluation 
for bilateral hearing loss is not supported by the 
evidentiary record, there exists no basis upon which to 
consider assignment of "staged" ratings.  See Fenderson, 
supra.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for extraschedular evaluation, and denied 
entitlement to an initial compensable evaluation for 
bilateral hearing loss on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability picture presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment as to 
render impractical application of the regular schedular 
criteria.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral defective hearing.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable rating for bilateral 
hearing loss.  See Gilbert, supra.


ORDER

Entitlement to service connection for a back injury, status 
post laminectomy and fusion is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

